DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-16, and 18-20 are allowed.
With respect to claim 1, claim 1 is allowed since Newham in view of Vavrus does not teach a signal processing unit housed within the first apparatus configured to generate a binaural audio signal based on the performance data, the binaural audio signal comprising a first signal part to be output by the first loudspeaker and a second signal part to be output by the second loudspeaker, wherein the binaural audio signal is constructed to evoke a spatial hearing impression with precise directional localization within a three-dimensional space around a head of the user dependent on at least a predetermined reference value.” 
Pontoppidan (US 2015/0124975) attempted to cure the shortcomings of Newham in view of Vavrus by teaching an earphone system (para. [0135]-[0136] the binaural hearing assistance system) comprising: a first apparatus (para. [0135] the left hearing assistance device HADl) comprising a first loudspeaker (para. [0136] the left hearing assistance device HADl includes a loudspeaker SPK); and a second apparatus (para. [0135] the right hearing assistance device HADr) comprising a second loudspeaker (para. [0135] the right hearing assistance device HADr includes a loudspeaker SPK); wherein the system (FIGS. 3A-3B) is configured to generate a binaural audio signal (para. [0135]-[0136] the binaural hearing assistance system generates a binaural audio signal); wherein the binaural audio signal (para. [0135]-[0136] the binaural audio signal generated by the binaural hearing assistance system) comprises a first signal part (para. [0135]-[0136] the signal part to be outputted by the left hearing assistance device HADl) to be output by the first loudspeaker (para. [0135]-[0136] the binaural audio signal includes a signal part to be outputted by the loudspeaker SPK of the left hearing assistance device HADl) and a second signal part (para. [0135]-[0136] the signal part to be outputted by the right hearing assistance device HADr) to be output by the second loudspeaker (para. [0135]-[0136] the binaural audio signal includes a signal part to be outputted by the loudspeaker SPK of the right hearing assistance device HADr); wherein the binaural audio signal (para. [0135]-[0136] the binaural audio signal generated by the binaural hearing assistance system) is constructed to evoke a spatial hearing impression with precise directional localization within a three-dimensional space around a head of the user dependent on at least a predetermined reference value (para. [0073]-[0083], [0136] the signal output by the left and right hearing assistance devices HADl, HADr are based on the values of the head related transfer functions stored in memory and virtually positions a sound source within a three-dimensional space around the user’s head); however, Pontoppidan does not teach the first apparatus transmitting determining the binaural audio signal and transmitting the second signal part of the binaural audio signal to the second apparatus.
Thus, claim 1 is allowed. Claim 11 is allowed for similar reasons as claim 1 and claims 2-6, 8-10, 12-16, and 18-20 are allowed for their dependencies on claims 1 and 11.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653